DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 14 September 2020, the Applicant has filed a response on 14 December 2020.
The title of the invention was objected for not being descriptive enough. The application has now been amended to reflect the suggested title. The Examiner hereby withdraws the Specification objection.
Claim 8 was objected to for a minor informality. The claim has been amended as suggested by the Examiner, and the objection to claims 8 and dependent claim 9 have now been withdrawn.
Claim 9 was rejected under 35 U.S.C. 112(b) for being indefinite with regard to its presentation of a predetermined target being classified as “a positive reaction, a negative reaction, a neutral reaction that is neither positive nor negative” encompassing all possibilities, which logically can’t hold true. The claim has been amended to present the different reactions in the alternative. The Examiner hereby withdraws the indicated 35 U.S.C. 112(b) rejection.
Response to Arguments
Applicant’s arguments with respect to the claims 1, 10 and 18 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 4, 5, 6, 7, 8, 9, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2020/0013404 A1: hereafter – Sugiyama) in view of Dawes (US 2018/0373547 A1).
For claim 1, Sugiyama a dialogue control device comprising:
a processor (Sugiyama: [0025] — dialog processing apparatus includes a central processing unit); and
wherein the processor is configured to:
acquire, [[based on at least one of (i) the acquired voice and the reaction determination table, and (ii) the acquired captured image,]] reaction determination results that include a result obtained by determining a reaction of the predetermined target to an utterance by a first utterance device and a result obtained by determining a reaction of the predetermined target to an utterance by a second utterance device provided separately from the first utterance device (Sugiyama: [0044]-[0056] — the processor is configured to obtain reaction determination result by analyzing a target user's reaction (e.g., through voice or facial analysis) to an utterance from a first utterance device (e.g., Fig. 1, Element 50-1 having a speaker for producing a synthesized utterance) and an utterance from a second utterance device (e.g., Fig. 1, Element 50-2 having a speaker for producing a synthesized utterance); [0036], [0042] — wherein it is specifically noted that the first utterance to which a user reaction is gauged is output from any utterance device (e.g., 50-1 or 50-2) as determined by an utterance decision processing; [0036], [0038], [0040], [0088], [0224] — thus the processor is configured to determine a reaction to a first utterance from at least either of the first or second utterance devices; furthermore the processor is configured to determine reactions to an utterance from another device to generate actions for the partner device (e.g., another robot)), and
control, based on the acquired reaction determination results, the utterance by at least one of a plurality of utterance devices including the first and second utterance devices (Sugiyama: [0055]-[0057], [0088]-[0089] — utterances from the plurality of utterance devices (e.g., Fig. 1, Elements 50-1 and 50-2) are controlled based upon the identified audio and visual reactions of the target user).
The reference of Sugiyama fails to provide teaching for the further limitations of this claim, for which Dawes is now introduced to teach as:
a storage storing a reaction determination table in which keywords and voice reaction polarities are associated with each other (Dawes: [0030] — storage devices; [0038] — a database (reaction determination table) of sentiment descriptors, with keywords extracted from vocal communications being associated with sentiment descriptors),
wherein the processor is configured to:
extracting keywords from a voice communication; [0036] — “the media guidance application may monitor users’ facial expression (indicating obtaining captured images)”),
acquire, based on at least one of (i) the acquired voice and the reaction determination table, and (ii) the acquired captured image, reaction determination results that include a result obtained by determining a reaction of the predetermined target to an utterance by a first utterance device and a result obtained by determining a reaction of the predetermined target to an utterance by a second utterance device provided separately from the first utterance device (Dawes: [0005] — extracting keywords from a voice communication; [0036] — “the media guidance application may monitor users’ facial expression; [0038] — “[f]or each keyword from the plurality of keywords, the media guidance application may query a database of sentiment descriptors based on each respective keyword to obtain one or more sentiment descriptors that match or more keywords from the plurality of keywords”).
The reference of Sugiyama provides teaching for acquiring a reaction and controlling an utterance of an utterance device based on the determined reaction. It differs from the claimed invention in that the claimed invention further provides teaching for a table that associates keywords with reaction polarities, wherein reactions are acquired using the keywords in voices, or captured images. The reference of Dawes is seen to provide such teaching as presented above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Dawes into that of Sugiyama, given the predictable result of properly associating utterances with known sentiments, providing the ease obtaining the sentiment of a user’s message.
3, claim 1 is incorporated and the combination of Sugiyama in view of Dawes discloses the dialogue control device, wherein the processor is configured to control the utterances by the first and second utterance devices to be performed in such a manner that the utterances occur, without following each other continuously, at timings different from each other by at least a predetermined amount of time (Sugiyama: [0036], [0042] — the first and second utterances occur after an intervening conversation about a first topic wherein the utterances occur after at a time, after a user utterance is received to determine a co-occurrence for a “first utterance” selection in a dialog scenario).
For claim 4, claim 1 is incorporated and the combination of Sugiyama in view of Dawes discloses the dialogue control device, wherein the processor is configured to determine topics of the utterances by the first and second utterance devices to be topics different from each other (Sugiyama: [0042]-[0043], [0055], [0083]-[0084], [0087], [0177]-[0190], and [0203]-[0216] — utterance topic selection (random, related to but different from 5 previous topics, or based upon a user utterance) leading to different topics).
For claim 5, claim 1 is incorporated and the combination of Sugiyama in view of Dawes discloses the dialogue control device, wherein the processor is configured to determine contents of the utterances by the first and second utterance devices irrespectively of each other (Sugiyama: [0036], [0042] — arbitrary selection of topics over iterations where a first and second utterance device provide a topic leading first utterance as decided by a decision component; [0042]-[0043], [0055], [0083]-[0084], [0087], [0177]-[0190], [0203]-[0216] — based upon different selection techniques in a sequence (e.g., arbitrary selection and based upon a different topic inducing user utterance not related to the arbitrary selection).
6, claim 1 is incorporated and the combination of Sugiyama in view of Dawes discloses the dialogue control device, wherein the reaction determination results are results obtained by determination of reactions of the predetermined target to the utterances by the first and second utterance devices, the determination being based on at least one of the voice uttered by the predetermined target and the captured image of the predetermined target (Sugiyama: [0032], [0034], [0036], [0044]-[0055), [0085], [0223] — the determination results relate to a forget reaction to utterances from the first and second utterance devices based upon analysing a voice or image response).
For claim 7, claim 1 is incorporated and the combination of Sugiyama in view of Dawes discloses the dialogue control device, wherein the processor is configured to acquire the reaction determination results by determining, based on a voice reaction polarity, from among the voice reaction polarities, that is associated with a keyword which is included among the keywords and which corresponds to a keyword extracted from the acquired voice, a reaction of the predetermined target to the utterance by each of the first and second utterance devices (Sugiyama: [0032], [0034], [0036], [0044]-[0055), [0085], [0223] — the target reaction to an utterance of the first and second utterance devices is determined based on captured voice from a microphone;
Dawes: [0005] — extracting keywords from a voice communication; [0038] — “[f]or each keyword from the plurality of keywords, the media guidance application may query a database of sentiment descriptors based on each respective keyword to obtain one or more sentiment descriptors that match or more keywords from the plurality of keywords”).
For claim 8, claim 7 is incorporated and the combination of Sugiyama in view of Dawes discloses the dialogue control device, wherein:
the processor has at least one of:
a user’s response is made in response to the utterance of the device; [0032], [0036], [0044]-[0052] — speech recognizer that determines reactive utterance contents),
(ii) a facial expression determination function that determines, based on the acquired captured image, a facial expression of the predetermined target in response to the utterance by each of the first and second utterance devices (Sugiyama: [0034], [0053]-[0055] — physical movement determination function that includes the identification official expressions based upon a captured camera image), and
(iii) a behavior determination function that determines, based on the acquired captured image, a behavior of the predetermined target in response to the utterance by each of the first and second utterance devices (Sugiyama: [0053]-[0055] — physical behaviour identification function as a reaction to a device utterance (e.g., recognition of a nodding behaviour)), and
the processor is configured to acquire the reaction determination results by determining the reaction of the predetermined target to the utterance by each of the first and second utterance devices, the determining being based on a determination Response to Office ActionPage 6result by at least one of the voice determination function, the facial expression determination function, and the behavior determination function (Sugiyama: [0030], [0036], [0054]-[0055] — the target reaction is gauged based upon voice, facial expression. and/or physical movement behaviour).
For claim 9, claim 8 is incorporated and the combination of Sugiyama in view of Dawes discloses the dialogue control device, wherein the processor is configured to classifying user utterances as positive sentiment; [0038] — negative sentiment; [0036] — neutral sentiment).
For claim 13, claim 1 is incorporated and the combination of Sugiyama in view of Dawes discloses the dialogue control device, wherein the predetermined target is a person, an animal, or a robot (Sugiyama: [0036]], [0038], [0040], [0088] — the target partner is a person or a robot).
For claim 16, claim 1 is incorporated and the combination of Sugiyama in view of Dawes discloses the dialogue control device, wherein the dialogue control device is provided separately from the first and second utterance devices (Sugiyama: [0024]-[0025], Fig. 1 Parts 50-1, 50-2 — dialogue apparatus 1 is a separate device from the first and second utterance devices).
For claim 17, Sugiyama discloses a dialogue system comprising:
a first utterance device and a second utterance device that are configured to be able to utter, the second utterance device being provided separately from the first utterance device (Sugiyama: [0024], [040], [0088], Fig. 1 Parts 50-1, 50-2 — two separate utterance devices); and
dialog processing apparatus includes a central processing unit),
wherein the processor is configured to:
acquire, [[based on at least one of (i) the acquired voice and the reaction determination table, and (ii) the acquired captured image,]] reaction determination results that include a result obtained by determining a reaction of the predetermined target to an utterance by the first utterance device and a result obtained by determining a reaction of the predetermined target to an utterance by the second utterance device (Sugiyama: [0044]-[0056] — the processor is configured to obtain reaction determination result by analyzing a target user's reaction (e.g., through voice or facial analysis) to an utterance from a first utterance device (e.g., Fig. 1, Element 50-1 having a speaker for producing a synthesized utterance) and an utterance from a second utterance device (e.g., Fig. 1, Element 50-2 having a speaker for producing a synthesized utterance); [0036], [0042] — wherein it is specifically noted that the first utterance to which a user reaction is gauged is output from any utterance device (e.g., 50-1 or 50-2) as determined by an utterance decision processing; [0036], [0038], [0040], [0088], [0224] — thus the processor is configured to determine a reaction to a first utterance from at least either of the first or second utterance devices; furthermore the processor is configured to determine reactions to an utterance from another device to generate actions for the partner device (e.g., another robot)); and
control, based on the acquired reaction determination results, the utterance by at least one of a plurality of utterance devices including the first and utterances from the plurality of utterance devices (e.g., Fig. 1, Elements 50-1 and 50-2) are controlled based upon the identified audio and visual reactions of the target user).
The reference of Sugiyama fails to provide teaching for the further limitations of this claim, for which Dawes is now introduced to teach as:
a dialogue control device comprising a processor and a storage storing a reaction determination table in which keywords and voice reaction polarities are associated with each other (Dawes: [0030] — storage devices; [0038] — a database (reaction determination table) of sentiment descriptors, with keywords extracted from vocal communications being associated with sentiment descriptors),
wherein the processor is configured to:
acquire at least one of a voice uttered by a predetermined target and a captured image of the predetermined target (Dawes: [0005] — extracting keywords from a voice communication; [0036] — “the media guidance application may monitor users’ facial expression (indicating obtaining captured images)”);
acquire, based on at least one of (i) the acquired voice and the reaction determination table, and (ii) the acquired captured image, reaction determination results that include a result obtained by determining a reaction of the predetermined target to an utterance by the first utterance device and a result obtained by determining a reaction of the predetermined target to an utterance by the second utterance device (Dawes: [0005] — extracting keywords from a voice communication; [0036] — “the media guidance application may monitor users’ facial expression; [0038] — “[f]or each keyword from the plurality of keywords, the media guidance application may query a database of sentiment descriptors based on each respective keyword to obtain one or more sentiment descriptors that match or more keywords from the plurality of keywords”).
The same motivation applied to claim 1 for incorporating the reference of Dawes into that of Sugiyama is applicable still.
As for claim 19, method claim 19 and device claim 1 are related as method detailing procedures for using the claimed system, with each claimed element’s function corresponding to the claimed device parts. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to system claim 1.
As for claim 20, computer program product claim 20 and device claim 1 are related as computer program product storing executable instructions required for the operation of the system as programmable steps on a computer. Sugiyama in [0235] provides teaching for storage memory suitable to read upon the limitations of this claim. Accordingly, claim 20 is similarly rejected under the same rationale as applied above with respect to system claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2020/0013404 A1: hereafter – Sugiyama) in view of Dawes (US 2018/0373547 A1) as applied to claim 1, further in view of Maisonnier et al (US 2017/0125008 A1: hereafter – Maisonnier).
For claim 2, claim 1 is incorporated and the combination of Sugiyama in view of Dawes provides teaching for controlling an utterance of utterance-providing devices based upon the reaction of a predetermined target, and for the location of an utterance device at a remote location from a user (Sugiyama: [0247]).

The reference of Maisonnier is now introduced to teach robot utterance devices positioned at different locations such that one target could not recognize/hear utterance by the multiple device, but wherein the utterance of both devices could be altered based upon shared computing resources (Paragraphs [0036], [0047]-[0048], [0050], [0052], [0056], [0060], and [0067]-[0069]).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to modify the teaching of the combination with the grouped remotely-situated utterance devices of Maisonnier, given the predictable result of allowing a group of utterance devices to learn the communication preferences of a target.
Claims 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2020/0013404 A1) in view of Dawes (US 2018/0373547 A1) as applied to claim 1, further in view of Kawamura (US 2017/0060839 A1).
For claim 10, claim 7 is incorporated and the combination of Sugiyama in view of Dawes provides teaching for controlling an utterance of utterance providing devices based upon the reaction of a predetermined target via voice or image feedback. The combination also gauges the target’s voice and/or imaged captured reaction to a specified leading topic utterance/first utterance from the first or the second utterance device (Sugiyama: [0020],[ 0036], [0042], [0044]-[0056], [0084]).

The reference of Kawamura is however introduced to teach tracking scores showing a dialog target's level of interest in each topic based upon positive or negative reactions (i.e., “good” or “bad”) and then controlling an utterance of a spoken dialog device based upon those level/degree of interest scores for each topic (Kawamura: [0028]-[0032], [0034]-[0035], [0064]-[0068], [0080], [0100], and [0104]-[0104]).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to modify the teachings of Sugiyama in view of Dawes with the topical interest score tracking of Kawamura, given the predictable result of providing a conversation must suited to the dialog partner's feelings which improves the dialog partner’s degree of satisfaction (Kawamura: [0143]).
For claim 12, claim 10 is incorporated and the combination of Sugiyama in view of Dawes further in view of Kawamura discloses the dialogue control device, wherein the processor is configured to:
determine the preference degree into a plurality of stages in descending order of the preference of the predetermined target for the topic (Kawamura: [0034]-[0035], [0064]-[0068], [0080], [0100], [0104]-[0105] — a topic preference level score is used to order topics into a plurality of stages starting at a highest ranking topic and descending therefrom in order to control device utterance in accordance with the preference order); and
control the utterance by the at least one of the plurality of utterance devices based on information of the plurality of stages indicating the determined preference degree a topic preference level score is used to order topics into a plurality of stages starting at a highest ranking topic and descending therefrom in order to control device utterance in accordance with the preference order).
For claim 14, claim 1 is incorporated and as applied to claim 12 above, the combination of Sugiyama in view of Dawes further in view of Kawamura discloses the dialogue control device, wherein the processor is configured to:
specify the predetermined target from among a plurality of different targets (Kawamura: [0066], [0153] — specifying a dialog partner for whom the corresponding topic dialog preferences are tracked); and
acquire reaction determination results that include a result obtained by determining a reaction of the specified predetermined target to the utterance by the first utterance device and a result obtained by determining a reaction of the specified Response to Office ActionPage 8predetermined target to the utterance by the second utterance device provided separately from the first utterance device (Sugiyama: [0044]-[0056] — the processor is configured to obtain reaction determination result by analyzing a target user’s reaction (e.g., through voice or facial analysis) to an utterance from a first utterance device (e.g., Fig. 1,Element 50-1 having a speaker for producing a synthesized utterance) and an utterance from a second utterance device (e.g., Fig. 1, Element 50-2 having a speaker for producing a synthesized utterance); [0036], [0042] — wherein it is specifically noted that the first utterance to which a user reaction is gauged is output from any utterance device (e.g., 50-1 or 50-2) as determined by an utterance decision processing; [0036], [0038], [0040], [0088], [0224] — thus the processor is configured to determine a reaction to a first utterance from at least either of the first or second utterance devices, furthermore the processor is configured to determine reactions to an utterance from another device to generate actions for the partner device (e.g., another robot)).
For claim 15, claim 1 is incorporated and as applied to claim 12 above, the combination of Sugiyama in view of Dawes further in view of Kawamura discloses the dialogue control device, wherein the dialogue control device is provided in at least one of the first and second utterance devices (Kawamura: [0156] — a dialog control apparatus is installed in a robot utterance device in order to provide a predictable result of realizing a robot with a communication function).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2020/0013404 A1) in view of Dawes (US 2018/0373547 A1) further in view of Kawamura (US 2017/0060839 A1) as applied to claim 1, and further in view of McKenzie et al (US 2019/0198016 A1: hereafter – McKenzie).
For claim 11, claim 10 is incorporated and the combination of Sugiyama in view Dawes further in view of Kawamura discloses the system controlling an utterance of utterance providing devices based upon the reaction of a predetermined target via voice or image feedback and the tracking of a target's topical preferences. It also teaches that the preference is an interest or a preference relating to things regardless of whether the things are tangible or intangible, and include interests or preferences relating to food and preferences for utterance contents of at least one of the first and second utterance devices (Kawamura: [0035], FIG. 2 — the tracked preference of utterances provided by a dialog device (wherein multiple dialog devices are provided by Sugiyama as applied to Claim 1) is in regard to a number of tangible and intangible topics including food, animals, and mathematics).

The reference of McKenzie, however teaches that topics including sports and weather (McKenzie: [0058], [0110]).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to modify the teaching of the combination to include the additional sports and weather topics taught by McKenzie, given the predictable result of covering additional topics that may interest a conversational partner and increase their degree of satisfaction (Kawamura: [0143]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2020/0013404 A1) in view of Dawes (US 2018/0373547 A1) as applied to claim 17, further in view of Ichiboshi et al (US 2018/0114125 A1: hereafter – Ichiboshi).
For claim 18, claim 17 is incorporated and the combination of Sugiyama in view of Dawes discloses a system for carrying a dialogue between a target and multiple utterance devices. The combination of Sugiyama in view of Dawes provides further teaching for the communication of a captured voice and/or a captured image of the predetermined target acquired at each utterance device to a dialog control apparatus which acquires such data via a second communication device (i.e., an input part) (Sugiyama: [0024], [0027]-[0028]), wherein:
each of the first and second utterance devices comprises:
a processor configured to acquire at least one of a voice uttered by the predetermined target and a captured image of the predetermined target, and

the dialogue control device further comprises a second communication device for communicating with the first and second utterance devices via the first communication device, and
the processor of the dialogue control device is configured to:
acquire, via the first and second communication devices, first data that is at least one of the voice and the captured image acquired by the processor of the first utterance device, and acquire a first reaction determination result that is a determination result of a reaction of the predetermined target to the utterance by the first utterance device by determining a reaction of the predetermined target to the utterance by the first utterance device based on the acquired first data,
acquire, via the first and second communication devices, second data that is at least one of the voice and the captured image acquired by the processor of the second utterance device, and acquire a second reaction determination result that is a determination result of a reaction of the predetermined target to the utterance by the second utterance device by determining a reaction of the predetermined target to the utterance by the second utterance device based on the acquired second data (Sugiyama: [0030], [0036], [0054]-[0055] — the target reaction is gauged based upon voice, facial expression, and/or physical movement behaviour; [0044]-[0056] — the processor is configured to obtain reaction determination result by analyzing a target user's reaction (e.g., through voice and/or facial analysis) to an utterance from a first utterance device (e.g., Fig. 1, Element 50-1 having a speaker for producing a synthesized utterance) and an utterance from a second utterance device (e.g., Fig. 1, Element 50-2 having a speaker for producing a synthesized utterance); [0036], [0042] — wherein it is specifically noted that the first utterance to which a user reaction is gauged is output from any utterance device ( e.g., 50-1 or 50-2) as determined by an utterance decision processing; [0036], [0038], [0040], [0088], [0224] — thus the processor is configured to determine a reaction to a first utterance from at least either of the first or second utterance devices, furthermore the processor is configured to determine reactions to an utterance from another device to generate actions for the partner device (e.g., another robot)), and
control the utterance by the first and second utterance devices via the second and first communication devices based on the reaction determination results including the acquired first and second reaction determination results (Sugiyama: [0055]-[0057] and [0088]-[0089] — utterances from the plurality of utterance devices (e.g., Fig. 1, Elements 50-1 and 50-2) are controlled based upon the identified audio and visual reactions of the target user).
Although Sugiyama teaches communication between a dialog apparatus and the utterance devices, Sugiyama does not provide the specific internal details of the utterance devices as comprising a processor configured to acquire at least one of a voice uttered by the predetermined target or a captured image of the predetermined target, and a first communication device.
The reference of Ichiboshi is however introduced to teach that an utterance device such as that utilized in Sugiyama includes a processor for acquiring sensor data (i.e., microphone and camera) and a communication device (i.e., information transmission unit) for communicating such sensor data to a dialog controller (Ichiboshi: [0019], [0023]-[0024], [0029]-[0031], and [0036]-[0037]).
Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to modify the teachings of Sugiyama in view of Dawes, .
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657